NOTICE OF NON-RESPONSIVE AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
 
Non-Responsive Amendment
	In the previous office action of 10-21-2020, the examiner objected to the application for the Assignee not correctly establishing its ownership interest in the patent for which this reissue is being requested. Applicant submitted a new 3.73 statement on 02-22-21 but failed to include the proper information. The Application No./Patent No. and Filed/Issue Date is supposed to be that of the original patent being reissued, not the reissue 

	The examiner stated that the Consent of the Assignee of 07-29-2020 failed to include the full title of the patent.  
	“The Consent of the Assignee of 07-29-2020 fails to include the full title of the patent. Even though the printed name and title of the signer was not provided, the examiner contends that the signature on the Consent is satisfactory because the signature appears to be that of William Duffy who has power to sign based on the Power of Attorney filed on 01-29-2019 (because Mr. Duffy signed the Power of Attorney under the words “[t]he undersigned (whose title is supplied below) is authorized to act on behalf of the applicant (e.g., where the applicant is a juristic entity” presumably representing the Mr. Duffy is an authorized signatory of the assignee). Is 
	Applicant failed to provide a corrected Consent of the Assignee.

	The examiner is unable to discern what party is the actual Applicant of the present reissue application. The new ADS of 03-22-21 lists the Assignee as the Applicant. This information would appear to be in error. There were two declarations submitted in this application on 07-29-20, one by the inventor and the other by the Assignee. The examiner accepted the one by the inventor and did not accept the one by the Assignee because of several errors. The present reissue is a broadening reissue which means the only way that the Assignee can sign the reissue declaration is if the original patent application was filed  by the Assignee under 37 CFR 1.46. However, since that is not the case the inventor was required to sign the reissue declaration. As noted above the Consent of the Assignee was objected to so it is unclear if the Assignee is the applicant of the present reissue application, and if so whether the Assignee consents to the filing of this reissue application. 
A shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of this letter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /GAS/ and /BMF/